DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/19/2022 has been entered.

Status of Claims
Claims 1-20 are pending in the application with claims 6 and 17-20 withdrawn. Claims 1-5 and 7-16 are examined herein. 

Response to Arguments
Applicant's arguments and amendments filed 09/19/2022 have been fully considered, and are partially persuasive.

Applicant’s amendments to the clams overcome the 35 U.S.C. 112(b) and 112(d) rejections of record. 
Regarding Applicant’s submission of another CR-39 report which allegedly provides supporting experimental results of Applicant’s fusion process, Examiner again can find no evidence that this paper has been published in any reputable journal. Accordingly, this report cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists. 

Applicant further argues the claims do not require that production of energy be achieved. However, claim 1 recites that the system provides for the fusion reaction of a first and second material and claim 8 recites that the device is for inducing and controlling fusion reactions. The specification explicitly states on multiple occasions that the disclosed utility for this claimed phenomenon is energy production (emphasis added): “The present methods, devices and systems for conducting fusion reactions solve these and other problems, deficiencies, and inadequacies associated with prior attempts to create a viable controlled fusion system. Further the present inventions avoid the risks associated with conventional fission power generation” ([0018]), “performing fusion reactions and utilizing the energy and materials created by those reactions” ([0019]), “energy may be produced which is then used to create electricity” ([0031]), “the device or method may be configured and operated to achieve a predetermined energy balance of the fusion reaction” ([0032]), “to create sustained functioning fusion reactions and fusion reaction devices … to commercial power generation scale” ([0033]). Therefore, the argument that the claim itself does not re-state that the utility is “energy production” is not found persuasive. 

Applicant’s arguments regarding the prior art rejections have been fully considered, but are not persuasive. Applicant argues “Hacsi nowhere describes the container as an annular chamber…. Hacsi nowhere mentions any ‘annular space’ between surfaces of an annular chamber.” However, as shown in Figure 2 of Hacsi reproduced in Applicant’s Remarks dated 09/19/2022 and further below (annotated), Hacsi clearly shows the container/chamber 2 is an annular (ring-shaped) container/chamber formed by an inner and outer surface defining an annular space. Figure 2 of Hacsi further clearly shows electrodes disposed on the inner and outer surfaces of the annular chamber (see Applicant’s Remarks dated 09/19/2022 acknowledging: “the arc points 4 for each arc segment extend through the container 2 and into the gas mixture 5”). 

    PNG
    media_image1.png
    622
    702
    media_image1.png
    Greyscale


Applicant further argues “Hacsi nowhere describes any localized electric field that accelerates the ‘first material’ azimuthally as claimed.” As explained in paragraph 31 of the Final Rejection dated 05/18/2022, Applicant’s specification discloses in [00099]-[00102] the acceleration of the first material azimuthally is allegedly caused by applying a voltage across the electrodes, generating localized electric fields, and creating a stream of ionized plasma. Hacsi discloses its system is configured to apply the voltage, generate the electric fields, and create the stream of ionized plasma ([0032]) and therefore teaches the claimed limitation. 

Applicant further argues “Hacsi further discloses that gas 5 is a fuel/gas mixture of deuterium and tritium. As such, there is no basis to assert that the deuterium part of the mixture is ‘a first material for forming an ionized plasma’ while the tritium part of the mixture constitutes ‘a second material associated with the annular chamber.’” However, as admitted by Applicant, Hacsi discloses its system comprises deuterium and tritium. The instant Specification at [0081]-[0083] discloses: “The first working material 101 is any material or combination of substances that is capable of being formed into a plasma…. For example, the first working material can be … deuterium … in general gaseous materials” and “The second working material 110 can be the same as the first working material 101, it may be combined with the first working material, or it may be different…. Preferably, the first and second materials for some embodiments of the controlled fusion device may be: …deuterium and tritium” (emphasis added). Further, there is nothing in the claims requiring the first material and the second material are not part of a mixture. 
Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 

The invention that one skilled in the art must be enabled to make and use is that defined by the claims of the particular application (in this case, claims 1-5 and 7-16). A patent claim is invalid if it is not supported by an enabling disclosure.

Applicant’s claims are directed towards “[a] system for the controlled fusion reaction of materials” and “[a] device for inducing and controlling nuclear fusion reactions” (claims 1 and 8, respectively). 

The asserted utility of the present invention is “creating, controlling, conducting, and optimizing fusion activities … for energy production, propulsion, formation of material, and generation of directed energetic beams and particles” ([0002]), “modifying the Coulomb barrier” ([0017]), and “achieving economically viable controlled fusion” ([0018]). 

There is no reputable evidence of record to support the claim that the present invention is capable of achieving nuclear fusion or providing an energy output. A skilled artisan would have cause to doubt the asserted utility of the present invention based on the following factors. 

As is known by those having ordinary skill in the art, and as admitted by the Applicant ([0009]-[0012]), overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University1 summarizes: 
The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion…the temperatures are in the range of 107-108 K.

Applicant’s device is not capable of producing or sustaining such reactions as the device provides no mechanism for achieving and maintaining the temperatures of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion.

Furthermore, as noted by the attached current state-of-the-art reference Dylla2, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.” According to the official ITER3 webpage:
The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems…. ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy … it will prepare the way for the machine that can.

ITER … will be the first of all fusion experiments in history to produce net energy. 

When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), Applicant’s claims to a nuclear fusion device that can be a commercially viable source of electricity ([0002], [0018], [0019], [0031]-[0033], [0077]) appear to be wishful thinking at best. The international community will have spent $10 billion on a nuclear fusion reactor that, at best, is hoped to sustain a nuclear fusion reaction for “several minutes.” The skilled artisan would therefore be skeptical of Applicant’s claim to have a simple and easy fusion reactor having net energy gain.

The presumption that nuclear fusion processes are capable of producing more energy than is input ([0031]-[0033]) is wholly unsupported by modern nuclear and plasma physics. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which the Applicant's fusion devices have been substantiated. It is the Examiner’s conclusion that Applicant’s theories are based on scientific theory that is both unproven and implausible.

Regarding Applicant’s Declaration submitted 09/08/2021, directed towards application number 12/850,633 (“the ’633 application”), the evidence presented in the Declaration is insufficient to overcome the rejection as the evidence is not commensurate with the scope of the claims. See MPEP 716. There is no nexus between the merits of the claimed invention and the invention described in the Declaration. The apparatus described in the Declaration requires a superconducting magnet, a discharge rod, a cooling system, a supply of hydrogen gas, and a boron target, none of which are recited in the claimed invention. 

Applicant further submitted in support of the instant application the paper “Electron Catalyzed Fusion”. Examiner notes this paper was not published in any online peer-reviewed journal. This paper is only published at arxiv.org, whose homepage states that “Materials on this site are not peer-reviewed by arXiv.” This is not by coincidence. This paper is directed towards subject matter that lies outside the realm of established science. As evidenced in the attached paper4 also authored by Applicant, “electron catalyzed fusion” is a term coined by the Applicant to describe their purported nuclear fusion scheme. This paper describing Applicant’s “electron catalyzed fusion” cannot therefore be accepted as evidence that Applicant’s underlying theory of Coulomb barrier lowering is a technology recognized by mainstream scientists.

Regarding Applicant’s submission of the paper “Enhancement of Nuclear Fusion in Plasma Oscillation Systems” in support of the instant application, Examiner notes the paper was authored by the Applicant. A single published paper, authored by the Applicant’s themselves, does not suggest a scientific consensus that the present invention is capable of achieving nuclear fusion at temperatures magnitudes lower than those known to be required for fusion reactions or providing a net energy output. Further, as acknowledged by Applicant, the paper merely presents the concepts in terms of theoretical analysis and does not provide support that Applicant’s claimed fusion devices have been substantiated. Accordingly, this paper also cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists.

Applicant further submitted in support of the instant application the article “Observation of Proton-Boron Fusion Products from Rotating Plasma Device,” also authored by the Applicant. Examiner can find no evidence that this paper has been published anywhere, let alone published in any reputable journal. Accordingly, this article also cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists.

Applicant additionally submitted two CR-39 reports which allegedly provide supporting experimental results of Applicant’s fusion process. Again, Examiner can find no evidence that these papers have been published in any reputable journal. Accordingly, these reports cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists.

If Applicant has truly achieved the claimed breakthroughs in nuclear fusion research after an admitted 70+ years of failed attempts, where are all the supporting papers published by scientists in the nuclear fusion community? A skilled artisan would expect there to be press releases, third-party publications, literature reviews and critiques, etc. if Applicant has achieved nuclear fusion power output with the claimed system and device after nearly a century of failed attempts. Such publications could lend weight to the asserted utility. Without such evidence, however, the asserted utility of the present invention remains incredible.

Applicant’s disclosure therefore lacks adequate teachings to enable the skilled artisan to “creat[e], control[], conduct[], and optimiz[e] fusion activities of nuclei,” “modify[] the Coulomb barrier,” “utiliz[e] the energy and materials created by those [fusion] reactions,” “achieve a predetermined energy balance of the fusion reaction,” or “create sustained functioning fusion reactions and fusion reaction devices … to commercial power generation scale” ([0002], [0017], [0019], [0032]-[0033]). 

Reproducibility
	The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP 2164.03. The art of the present invention, a device initiating and sustaining fusion reactions for net energy production ([0002], [0018], [0019], [0031]-[0033], [0077]), is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one's own laboratory. One must produce a set of instructions – a recipe – that would enable a skilled artisan to produce the same results. 

Reproducibility of net gain fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant's disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology.

Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation
It is the Examiner's position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant's invention.

In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant's methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.

Applicant admits that “conventional thinking holds that high temperatures and a strongly ionized plasma are required, it was further believed that inexpensive physical containment of the reaction was impossible” ([0014]), “at least one source in the prior art expressly acknowledges the believed impossibility of containing a fusion reaction with a physical structure” ([0015]), and “there has been a long-standing and unfulfilled need for a controlled fusion reaction” ([0018]). Even so, Applicant believes they have produced a successful apparatus for achieving nuclear fusion for commercial energy production using physical confinement ([0017], [0018], [0089], claims 1, 8).

To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).

Reviewing the aforementioned Wands factors, Examiner summarizes the above elaborated explanations as to why Applicant's invention fails to satisfy the enablement requirement:
(A) The breadth of the claims: Applicant’s claims are directed towards a system “for the controlled fusion reaction of materials using localized electric fields” (claim 1) and a device “for inducing and controlling nuclear fusion reactions” (claim 8). The scope of the claims includes producing these fusion reactions at low temperatures which are significantly lower than those required for nuclear fusion, as discussed above. The details for producing such a reaction at any temperature is not well-known and a skilled artisan would therefore be unable to make and use the entire scope of the claimed invention. See MPEP 2164.08.
(B) The nature of the invention and state of the prior art: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of fusion as a substantial source of marketable commercial energy ([0002], [0018], [0019], [0031]-[0033], [0077]). The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. As discussed above, fusion reactions require temperatures (107-108 K) many orders of magnitude greater than those encompassed by the scope of Applicant’s claims. Further, there are currently no known fusion reactors for producing net energy at extremely high temperatures, let alone at the temperatures disclosed by Applicant. See MPEP 2164.05(a).
(C) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear fusion research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP 2164.05(b).
(D) The level of predictability in the art: There is no predictability for energy-producing fusion reactors, as none yet exist, as discussed above, and the specification does not provide an explanation as to how one would achieve energy production at any temperature with the disclosed fusion reactor. See MPEP 2164.03.
(E) The amount of direction provided by the inventor: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. As discussed above, there are currently no known fusion reactors capable of producing net energy. As such, the specification would need more detail as to how to make and use the invention in order to be enabling. However, Applicant's underlying theory is speculative at best and Applicant fails to provide a detailed explanation as to how to achieve energy production with the disclosed fusion method. See MPEP 2164.03.
(F) The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples. See MPEP 2164.02.
(G) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: In view of the above factors, the quantity of experimentation needed is infinite. Viable fusion reactors for producing net energy gain at any temperature have not yet been demonstrated and the disclosure does not provide sufficient guidance that would enable a skilled artisan to make and use the invention. See MPEP 2164.06.

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, supported by either a specific and substantial asserted utility or a well-established utility. In view of the above evidence, a skilled artisan would doubt the credibility of the utility of the present invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible specific and substantial asserted utility or a well-established utility. 

As set forth in MPEP 2107 (MPEP 2107.02(IV)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the claimed invention made by the applicant is credible, and the claimed invention does not have a readily apparent, well-established utility, the claim(s) should be rejected under 35 U.S.C. 101 on the grounds that the invention as claimed lacks utility. A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prima facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record including the closest prior art.

As discussed above, the asserted utility of the claimed invention is directed towards reactors for initiating and sustaining fusion reactions that can be a commercially viable source of electricity ([0002], [0018], [0019], [0031]-[0033], [0077]). 

A skilled artisan would view this asserted utility as incredible based on the following considerations: 1) the disclosed invention is a type of net energy output fusion reactor; 2) the operation and effects of the present invention are inconsistent with scientific literature; 3) there is no evidence in the specification that the present invention achieves a fusion reaction; and 4) there are no alternative utilities in the closest prior art.
(1) The present invention is net energy fusion: The apparatuses of the present invention are devices for achieving nuclear fusion reactions to produce a net energy output. Moreover, they bear no similarity to the thermonuclear fusion systems known to achieve nuclear fusion by inputting sufficient (high) energy to overcome the Coulomb barrier. All known viable fusion reactors to date produce fusion reactions at extremely high temperatures and operate at an energy deficit; they require much more energy to achieve fusion conditions than is given off by the fusion process. Accordingly, the skilled artisan would doubt the present invention possesses a credible utility. 
(2) The purported results of the present invention are inconsistent with scientific literature: There exists no evidence in the scientific literature that nuclear fusion reactions of the present invention can be achieved with the apparatuses described in the present disclosure. While fusion energy has been achieved in some reactors, as discussed above and as admitted by Applicant, there has yet to be a demonstration of any fusion reactions at any temperature, including temperatures significantly lower than those required for nuclear fusion, or net energy production from fusion reactions at any temperature.
(3) There is no evidence of operability: The present specification does not include any credible results of nuclear reactions. According to MPEP 2107.02(VII), there is no predetermined amount or character of evidence that must be provided by an Applicant to support an asserted utility, therapeutic or otherwise. Rather, the amount and character of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs. Evidence will be sufficient if, considered as a whole, it leads a person of ordinary skill in the art to conclude that the asserted utility is more likely than not to be true. As has been established above, the claimed invention is directed towards nuclear fusion providing a net energy output, and the asserted utility of the claimed invention does not agree with the prevailing view of the mainstream scientific community. Consequently, the evidence that must be provided to establish a credible utility for the present invention must be sufficiently strong to overcome the weight of the mountain of evidence that underpins the conclusion of the mainstream scientific community. 
(4) Utilities taught in the closest prior art: The closest prior art is cited in the previously attached PTO-892. None provide support for an alternative, well-established utility for the claimed invention. 

Based on the forgoing analysis, the examiner concludes that it is more likely than not that a person skilled in the art would not consider credible the utility asserted by the applicant for the claimed invention. The examiner’s analysis includes: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record including the closest prior art.

Claims 1-5 and 7-16 are further rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility. 

As discussed above, the asserted utility of the claimed invention is directed towards reactors for initiating and sustaining fusion reactions and producing output energy from fusion that is larger than the input energy ([0002], [0018], [0019], [0031]-[0033], [0077]). Based on the above analysis, the apparatuses of the claimed invention are not able to produce the nuclear fusion reactions and the resulting net energy output as claimed. The examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant’s invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative apparatus for producing fusion reactions with a net energy output. See In re Sichert, 556 F.2d 1154, 196 USPQ 209 (CCPA 1977). See also In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000)). 

The present invention is, therefore, not useful because one cannot make and use the claimed “system for the controlled fusion reaction of materials” (claim 1) and “device for inducing and controlling nuclear fusion reactions” (claim 8) to produce a net energy output. See MPEP 2107.01(II). 

As set forth in MPEP 2107.01, subsection IV, a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112(a) as discussed further below. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, “Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.” Because the invention as claimed does not have a specific and substantial utility that is credible, a person skilled in the art would not be able to use the invention as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein. In view of the above presented Wands factors, it is the Examiner’s position that undue experimentation would be required to make and use the claimed invention. Given the overly broad claims for producing a fusion reaction at any temperature (including temperatures significantly lower than those required for nuclear fusion), the fact that there currently exists no viable fusion reactors producing net energy, the unpredictability of the art, and the lack of guidance provided by the inventor as to how to achieve the claimed results, the Examiner has determined that the disclosure does not contain sufficient information regarding the subject matter of the claims so as to enable a skilled artisan to make and used the claimed invention without undue or unreasonable experimentation. 

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, it is unclear whether the Applicant had actual or constructive possession of the claimed method at the time of filing. As discussed above, there is no evidence that the method of the present invention is capable of causing a fusion reaction at any temperature, including temperatures significantly lower than those required for nuclear fusion, or that the invention is capable of producing a net energy output. There exist no fusion reactors to date that are capable of such reactions and the specification fails to describe distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention. 

Claims 1-5 and 7-16 are still further rejected under 35 U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the rejection under 35 U.S.C. 101 above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention.

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(a) because the best mode contemplated by the inventor or joint inventor has not been disclosed. Evidence of concealment of the best mode is based upon the disclosure of the Hacsi publication (US Publication No. 2008/0095293) cited herein. Hacsi discloses a fusion reactor device for commercial energy use (Hacsi, [0035]-[0040]). However, as shown in the above specification objection, this mechanism for producing net energy output fusion reactions is unproven and unworkable. Accordingly, if Applicant’s low energy nuclear reaction device is operative, while Hacsi’s is not, then the Examiner must conclude that some essential information is missing from Applicant’s disclosure that makes Applicant’s invention operative. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, 11-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2008/0095293 (“Hacsi”).

Regarding claim 1, Hacsi discloses (see Fig. 2) a system for the controlled fusion reaction of materials using localized electric fields comprising:
a. an annular chamber (2) having an inner surface (the inner annular surface forming space 5) and an outer surface (the inner surface of chamber 2 defining an outer surface forming space 5) that define an annular space (5);
b. a first plurality of pairs of electrodes (4) disposed on the inner surface of the annular chamber;
c. a second plurality of pairs of electrodes (4) disposed on the outer surface of the annular chamber;
d. a first material (deuterium) for forming an ionized plasma located within the annular chamber ([0012]);
e. a second material (tritium) associated with the annular chamber ([0012]);
f. a plasma creation device (1, 3, 4), the plasma creation device operably associated with the first material, whereby the plasma creation device is capable of ionizing a component of the first material and thereby creating a plasma ([0011]-[0012], [0032]);
g. wherein the first plurality of pairs of electrodes and the second plurality of pairs of electrodes are configured to generate localized electric fields to accelerate the first material azimuthally to cause the plasma to rotate in the annular chamber ([0032]; Hacsi discloses applying a voltage across electrode, generating localized electric fields and creating a stream of ionized plasma flowing in the direction of the arrows within space 5 of Figure 2, which would induce rotation of the plasma as described in [00099]-[00102] of the instant application); and
h. the annular chamber being configured to provide for the fusion reaction of the first material and the second material during the rotation of the plasma ([0032]).
Regarding claim 5, the limitation “wherein the fusion reaction is aneutronic” is an intended result-type clause. In view of [0082]-[0083] of the instant specification, Examiner is interpreting this claim to mean that specific combinations of materials, such as those recited in [0083] and claim 7 of the instant application, produce aneutronic fusion reactions. 

Hacsi discloses the system of claim 1 and further discloses wherein the first material and the second material are such that the fusion reaction is aneutronic ([0032]; Hacsi discloses the first and second materials may be deuterium and tritium which would produce an aneutronic reaction as described in [0082]-[0083] of this instant specification).
	
Regarding claim 7, Hacsi discloses the system of claim 1 and further discloses wherein the first and second materials comprise deuterium and tritium ([0032]).

Regarding claim 8, Hacsi discloses (see Fig. 2) a device for inducing and controlling nuclear fusion reactions comprising:
an annular chamber (2) having an inner surface (the inner annular surface forming space 5) and an outer surface (the inner surface of chamber 2 defining an outer surface forming space 5) that define an annular space (5), the chamber including a rotation device comprising a plurality of pairs of electrodes (4), said plurality of pairs of electrodes being mounted on at least one of the inner surface and the outer surface of the chamber;
the chamber being configured to introduce a first working material (deuterium) into the chamber, wherein the first working material comprises a first fusion reactant ([0012]);
the chamber being further configure to position a second working material (tritium) within the chamber, wherein the second working material comprises a second fusion reactant ([0012]);
a plasma creation device (1, 3, 4) operably coupled to the chamber and configured to induce ionization of at least the first working material to create a weakly ionized plasma ([0011]-[0012], [0032]);
wherein the rotation device is configured to induce rotation of the weakly ionized plasma comprising at least the first working material within the annular space of the chamber such that fusion reactions between the first fusion reactant and the second fusion reactant take place ([0032]; Hacsi discloses applying a voltage across electrode, generating localized electric fields and creating a stream of ionized plasma flowing in the direction of the arrows within space 5 of Figure 2, which would allegedly induce rotation of the plasma as described in [00099]-[00102] of the instant application); and

Regarding claim 11, Hacsi discloses the device of claim 8 and further discloses wherein the plurality of pairs of electrodes are mounted to the outer surface of the chamber (Fig. 2).

Regarding claim 12, Hacsi discloses the device of claim 8 and further discloses wherein the plurality of pairs of electrodes include a first plurality of pairs of electrodes disposed on the inner surface of the annular chamber and a second plurality of pairs of electrodes disposed on the outer surface of the annular chamber (Fig. 2).

Regarding claim 14, Hacsi discloses the device of claim 8 and further discloses wherein the rotation device further comprises: a power source (1) configured to supply a voltage between the electrodes in each pair of the plurality of pairs of electrodes to generate localized electric fields (Fig. 2, [0032]). 

Regarding claim 15, Hacsi discloses the device of claim 14 and further discloses wherein the power source includes a power device configured to provide one or more voltage pulses ([0032]). 

Regarding claim 16, Hacsi discloses the device of claim 14 and further discloses wherein the power source includes at least one energy storage capacitor (1) (Fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 2-4, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacsi in view of EP Publication No. 0772203 (“Marie”).

Regarding claim 2, Hacsi discloses the system of claim 1, but does not disclose the electric fields are oscillating electric fields.

Marie teaches (see Marie, Fig. 1) a system for generating a plasma and producing fusion reactions comprising a chamber (1) having a plurality of electrodes (9, 15), wherein the electrodes are configured to generate oscillating electric fields ([0080]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to generate an oscillating electric field as taught by Marie with the electrodes of Hacsi because Marie teaches that “[i]t is by working against this [oscillating] electric field that the electrons launched by the thermonuclear explosion provide electrical energy (Marie, [0080]).

Regarding claim 3, Hacsi in view of Marie teaches the system of claim 2. Hacsi further discloses the system further comprising a power source (1) configured to supply a voltage between each pair of electrodes in the first plurality of pairs of electrodes and the second plurality of pairs of electrodes to generate the oscillating localized electric fields (Fig. 2, [0032]). 

Regarding claim 4, Hacsi in view of Marie teaches the system of claim 3. Hacsi further discloses wherein the power source includes a power device configured to provide one or more voltage pulses ([0032]). 

Regarding claims 9, 10, and 13, Hacsi discloses the device of claim 8 and further discloses wherein the plurality of pairs of electrodes are configured to generate localized electric fields to accelerate the first working material azimuthally within the annular chamber (Fig. 2, [0032]), but does not disclose the electric fields are oscillating electric fields.

Marie teaches (see Marie, Fig. 1) a system for generating a plasma and producing fusion reactions comprising a chamber (1) having a plurality of electrodes (9, 15), wherein the electrodes are configured to generate oscillating electric fields ([0080]).

It would have been obvious to a POSA to generate an oscillating electric field as taught by Marie with the electrodes of Hacsi because Marie teaches that “[i]t is by working against this [oscillating] electric field that the electrons launched by the thermonuclear explosion provide electrical energy (Marie, [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                  /JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Department of Physics and Astronomy, “Critical Ignition Temperature for Fusion,” Georgia State
        University, http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        2 How Long is the Fuse on Fusion? Springer Nature Switzerland AG 2020, pages 85-86
        3 What will ITER do? iter.org/sci/Goals
        4 See p. 2 of Wong, A. Y., et al. "Influence of Electromagnetic Fields on Nuclear Processes." arXiv preprint arxiv:2011.05385 (2020); available at https://arxiv.org/abs/2011.05385. “We have named this process of lowering the Coulomb barrier as ‘Electron Catalyzed Fusion’ (ECF).”